

117 HR 3776 IH: Better Utilizing Infrastructure for Lasting Development of Veterans Businesses Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3776IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Kim of New Jersey (for himself, Mr. Fitzpatrick, and Mr. Lamb) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide that not less than 3 percent of the amounts made available for certain Federal-aid highway programs shall be expended through veteran owned small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Better Utilizing Infrastructure for Lasting Development of Veterans Businesses Act of 2021 or the BUILD Veterans Businesses Act of 2021.2.Better utilizing infrastructure for lasting development of veterans businesses(a)DefinitionsIn this section, the following definitions apply:(1)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(2)VeteranThe term veteran has the meaning given the term in section 101(2) of title 38, United States Code.(3)Veteran owned small business concernThe term veteran owned small business concern has the meaning given the term small business concern owned and controlled by veterans in section 3(q) of the Small Business Act (15 U.S.C. 632 (q)).(b)Amounts for veteran owned small business concernsExcept to the extent that the Secretary of Transportation determines otherwise, not less than 3 percent of the amounts made available for Federal-aid highway and public transportation funds made available under chapter 1 of title 23, United States Code, and chapter 53 of title 49, United States Code, shall be expended through veteran owned small business concerns.(c)Uniform criteriaThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a veteran owned small business concern for the purpose of this section. Such criteria shall include a limit on the personal net worth of the veterans who own and control the small business concern.(d)ReportingThe Secretary shall establish minimum requirements for use by State government in reporting to the Secretary—(1)information concerning veteran owned small business concern awards, commitments, and achievement; and(2)such other information as the Secretary determined to be appropriate for the proper monitoring of the veterans business enterprise program.